PER CURIAM:
Hamilton Cozart, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint as time-barred, We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cozart v. Webb, No. CA-04-213-5-FL (E.D.N.C. Apr. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED